NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JAMES T. ROBERTS, III,                      )
DOC #H39350                                 )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-4305
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for Polk
County; William Sites, Judge.

Henry G. Gyden, Esq., of Gyden Law
Group, Tampa, for Appellant.

James T. Roberts, III, Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.

LaROSE, C.J., MORRIS, and LUCAS, JJ., Concur.